MEMORANDUM **
Pavel Rass, a native and citizen of Russia, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“IJ”) denial of his application for asylum and with*526holding of removal and for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and will reverse the BIA’s determination only if the petitioner shows that the evidence compels such a result. INS v. Elias-Zacarias, 502 U.S. 478, 481, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition.
Substantial evidence supports the BIA’s adverse credibility finding. The BIA offered specific, cogent reasons for finding petitioner’s testimony vague and lacking in detail regarding his beatings and for finding that his documentary evidence was inconsistent with his testimony. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001). Because these discrepancies went to the heart of petitioner’s asylum claim, substantial evidence supports the denial of asylum. See id. Because petitioner failed to establish eligibility for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
In addition, substantial evidence supports the denial of relief under CAT. See id. at 1157.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.